DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show power supply 102a and power supply 102b in Fig.’s 1A and 1B and Fig. 1 fails to show any of power supplies 102a-102d connected to the power supply buses 110a-x, 112a-x,114a-x or 116a-x as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-10, and 15-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim(s) 1; in line(s) 14-16, the office hereby notes that it is unclear how ‘each server rack in the plurality of sets of server racks and the plurality of power buses is connected to only one power supply system when the server racks and the power buses are connected in the second connection pattern’ when lines 12-13 already asserts ‘connecting the set of server racks and the power buses in a second connection pattern; and lines 7-8 otherwise previously asserts the sets of server racks and the power buses connected in a first connection pattern.  As such, the office cannot ascertain how the same sets server racks and power buses are asserted in the first connection pattern and the second connection pattern simultaneously without asserting different sets of racks and buses for each of the respective first and second connection patterns. Further, line(s) 4-6, already asserts the plurality of power buses are configured to conduct electrical power from the plurality of power supply systems to the plurality of sets of server racks, and thus if line(s) 12-13 already asserts connecting the sets of server racks and the power buses in the second connection pattern, and thus line(s) 14-16 cannot subsequently assert ‘each server rack in the sets of server racks is connected only to one power supply system when connected in the second connection pattern’ without otherwise selectively disconnecting a select subset of racks from the bus and/or also disconnecting all but one power supply system from the bus.  Regarding Claim 11; “wherein adjacent server racks in a row of server racks are connected to different power buses” is asserted in line 9, and is deemed as unclear since it cannot be readily ascertained if “adjacent server racks in a row of server racks” denotes adjacent server racks constitutes adjacent sets of server racks of the plurality of sets or if deemed in addition to the plurality of sets of racks already asserted and/or if the adjacent racks are in a row that does not include the sets of racks connected to one power bus; and further it cannot be ascertained if different power buses denotes i.e. a second bus and a third bus in addition to a power bus already asserted in line 7 or if “different power buses” denotes one power bus already asserted in line 7 and another power bus.  Regarding Claim 14; “every other server rack in the row of server racks is connected to a different one of the first power bus and the second power bus” is unclear; whereas one power bus is already asserted in claim 11 and different power buses is previously asserted in claim 11, and thus it cannot be ascertained if every other server rack constitutes the adjacent racks in claim 11 or racks other than the adjacent racks; and further it is unclear if ‘different first and second buses’ are in addition to the ‘different buses connecting the adjacent racks’ in claim 11.  Regarding Claim(s) 15; in line(s) 19-21, the office hereby notes that it is unclear how ‘each server rack in the plurality of sets of server racks and the plurality of power buses is connected to only one power supply system when the server racks and the power buses are connected in the second connection pattern’ when lines 16-17 already asserts ‘connecting the set of server racks and the power buses in a second connection pattern; and lines 10-11 otherwise previously asserts the sets of server racks and the power buses connected in a first connection pattern.  As such, the office cannot ascertain how the same sets server racks and power buses are asserted in the first connection pattern and the second connection pattern simultaneously without asserting different sets of racks and buses for each of the respective first and second connection patterns.  Further, line(s) 5-6, already asserts the plurality of power buses are configured to conduct electrical power from the plurality of power supply systems to the plurality of sets of server racks, and thus if line(s) 10-11 already asserts connecting the sets of server racks and the power buses in the second connection pattern, and thus line(s) 19-21 cannot subsequently assert ‘each server rack in the sets of server racks is connected only to one power supply system when connected in the second connection pattern’ without otherwise selectively disconnecting a select subset of racks from the bus and/or also disconnecting all but one power supply system from the bus. 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 11-13, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Czamara 9,041,250).
Regarding Claim 11; Czamara as best understood discloses a system (system—col. 2, lines 34-41), comprising: a plurality of power supply systems (104, 106-Fig. 1) that are configured to supply electrical power to at least a section of a data center (whereas the system maintains power to a data center including a facility or portion of a facility-- col. 2, lines 34-11, col. 3, lines 9-14); a plurality of sets of server racks (as constituted by many spaced server racks—col. 1, lines 13-23 and col. 10, lines 38-44 discloses rack 4 of row 6 to further constitute multiple rows of racks;  Note: a set, as claimed does not exclude a 1x1 set); and a plurality of power buses that are configured to conduct the electrical power from the plurality of power supply systems to the plurality of sets of server racks (as constituted by col. 4, lines 3-7 and col. 5, lines 50-56—where rack power distribution unit-126 comprises bus bars configured to conduct power from the power systems 104, 106 of each server rack set—as depicted by Fig.’s 1-3), wherein each server rack in the plurality of sets of server racks has two connections to a power bus (as set forth by col. 5, lines 32-43 by hot wire pairing via 104 of the rack power distribution unit denoted by AB), wherein each server rack in the plurality of sets of server racks is connected to only one power bus (whereas each rack may electrically connect via 104 and the one rack distribution unit and/or corresponding power bus thereof, wherein 106 is passive and not active until a power failure—col. 6, lines 40-47), and wherein adjacent server racks in a row of server racks (col. 10, lines 38-44 discloses rack 4 of row 6 constitutes multiple rows of racks) are connected to different power buses (where Fig.’s 1, 2 or 3 denotes that each rack includes two buses as constituted by each rack distribution unit-126).  

Regarding Claim 12; Czamara discloses the system of claim 11, wherein the plurality of power supply systems operate at full capacity without maintaining any reserve capacity.  

Regarding Claim 13; Czamara discloses the system of claim 11, wherein equal numbers of power buses are connected to different power supply systems of the plurality of power supply systems (as depicted by Fig.’s 1-2—wherein each rack has two power buses connected to different power supply systems).  

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY L SMITH/Primary Examiner, Art Unit 2835